DETAILED ACTION


Response to Arguments
Applicant's arguments (“REMARKS”) filed on March 18, 2021 have been fully considered, and they are persuasive.
Claims 1, 4-8, 11-14, and 17-26 are currently pending. Claims 1, 4, 6-8, 11, 14, and 17-20 were amended. Claims 2, 3, 9, 10, 15, and 16 were canceled. Claims 21-26 were added.

Re: II. Objections to the Claims
The objection to claims 5, 12, and 18 in the previous Office Action has been withdrawn in view of the amendments to parent claims 1, 8, and 14.

Re: III. Rejection of the Claims Under 35 U.S.C. § 101
The rejection of claims 14-20 under 35 U.S.C. § 101 as being directed to non-statutory subject matter has been withdrawn in view of the amendment to claim 14.

Re. IV. Rejection of the Claims Under 35 U.S.C. § 102 and 103
Applicant argues on pp. 10-15 that the cited prior arts used in the 35 U.S.C. § 102 and 103 rejections do not teach the independent claims as currently amended. After further consideration of the amended claims in view of the arguments and prior arts, the rejections under 35 U.S.C. § 102 and 103 have been withdrawn.

Claim Objections
Claim 22 is objected to because of the following informalities: 
Claims 22 should be amended to recite: “the second virtual MAC address” to maintain consistent usage of the term as in the other claims and to prevent potential 112(b) indefinite issues that may be raised.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 11-14, and 17-26  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 8, and 14 recite: “establishing, on the association, a first authenticated session for the client device based on a first media access control (MAC) address.” The claims further define how this establishment is accomplished in the amended features, in addition to “establishing the first authenticated session for the client device based on the first virtual MAC address and the first identity”. However, these two limitations conflict with each other as the authenticated session is being established based on two different addresses: the first MAC and the first virtual MAC. It is unclear if the first MAC address is the same, or different, from the first virtual MAC address. It is also unclear if the authenticated session is being established with either the first MAC address or the first virtual MAC address. As it currently stands, the first MAC address is understood by its conventional meaning as a physical hardware identifier to a device’s network interface, whereas a virtual first MAC address is understood to be a software-based assigned identifier of said network interface. Thus, the claim is interpreted as two distinct MAC addresses, however it is not clear how the authenticated session is exactly established.
The remaining claims are directly or indirectly dependent on claims 1, 8, and 14 and are also similar rejected as claims 1, 8, and 14.

Notes on Prior Art
	There are currently no prior art rejections to the claims. Mestanov and Huang, as used in the withdrawn 102 and 103 rejections, are considered the closest combination of prior arts. Additional relevant prior arts are also discussed in the following section.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0074261: A single SSID broadcasted from an unauthenticated client can initiate a connection with access to multiple VLANs or services.
US 2012/ 0163264: Discloses requiring separate security associations for each station terminal that is identified by a virtual MAC address. Supporting multiple virtual MAC addresses adds implementation complexity, which scales with the number of simultaneous virtual MAC addresses.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        5-19-2021